Although I concur in judgment only as it relates to the dispositions of assignments of error I, II and III on the cross-appeal, I respectfully disagree with the majority on assignments of error I and II. I would affirm the judgment of the trial court in granting directed verdicts for the defendant Dennis Stevenson. I am of the mind that even in construing the evidence in favor of the party against whom the motion is directed, there is insufficient evidence to support the claims referenced by assignments of error I and II.